Citation Nr: 1720685	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  03-31 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for costochondritis.

2.  Entitlement to an initial disability rating in excess of 20 percent and in excess of 40 percent from April 14, 2014 for lumbosacral strain.

3.  Entitlement to an initial disability rating in excess of 20 percent for right lower extremity radiculopathy from April 14, 2014.

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to April 14, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to July 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In May 2008, May 2010 and June 2012, the Board remanded the back issue for additional development.  In the June 2012 decision, the Board granted a claim for a 10 percent disability rating for a right ankle disability.

The Board notes that additional evidence was added to the claims file since the most recent AOJ adjudication.  The Veteran submitted a waiver in April 2017, allowing Board adjudication of the new evidence in the first instance.  Thus, remand is not required for this reason and the Board may proceed with appellate adjudication.

Additionally, the Board notes that in June 2010, an RO decision awarded the Veteran entitlement to service connection for costochondritis, pursuant to a May 2010 Board decision.  The Veteran subsequently appealed the initial disability rating and the Board has jurisdiction over that claim.

The Veteran was granted a TDIU by an April 2016 rating decision, effective April 14, 2014.  The Veteran's representative, in a February 2017 Informal Hearing Presentation, challenged this effective date.  The issue of TDIU is within the Board's jurisdiction as part of his claim for an increased rating.

The issues of an increased initial disability rating for lumbosacral strain and right radiculopathy as well as entitlement to a TDIU prior to April 14, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's costochondritis is manifested by subjective accounts of pain without functional loss or other evidence of functional impairment or other abnormality.


CONCLUSION OF LAW

The criteria for a compensable disability rating for costochondritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5399-5321 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claim arise from appeals of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Regulations and Analysis

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

 The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran's appeal originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends that his costochondritis warrants a compensable disability rating. 

The Veteran was service connected for costochondritis by a June 2010 rating decision, effective May 14, 2001, utilizing Diagnostic Code 5299-5297.  The Board notes that this disability is rated by analogy.

The Veteran's costochondritis is currently rated under Diagnostic Codes 5299-5297. Hyphenated diagnostic codes signify that the rating for a service-connected disability is based upon how another disability would be rated.  38 C.F.R. § 4.27. 

Costochondritis is an "inflammation and associated tenderness of the cartilage (i.e., the costochondral joints) that attaches the front of the ribs to the breastbone."  Gale Encyclopedia of Medicine (4th ed. 2012).  Accordingly, costochondritis may be rated as a musculoskeletal disability under 38 C.F.R. § 4.71a, or alternatively as a muscle disability under 38 C.F.R. § 4.73.  Diagnostic Code 5297, under which the Veteran is currently rated, states that removal of one rib or resection of two or more ribs without regeneration warrants a 10 percent disability rating.  A 20 percent rating requires removal of two ribs.  Removal of three or four ribs warrants a 30 percent rating.  A 40 percent rating is assigned for removal of five or six ribs. Removal of more than six ribs warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5297 (2016). 

The Veteran could also be rated by analogy as an injury to Muscle Group XXI, the muscles of respiration of the thoracic muscle group.  Under that code, a slight injury warrants a noncompensable evaluation.  A moderate injury warrants a 10 percent rating.  A moderately severe or severe injury warrants a 20 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5321.

Muscle group damage is categorized as mild, moderate, moderately severe, and/or severe, and evaluated accordingly.  38 C.F.R. § 4.56.  Disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  Principal symptoms are weakness, fatigability, coordination, swelling, deformity, and atrophy.  The principal factors are impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold.  Skin scars are incidental and negligible but allow for envisaging the whole track of the missile, including any bony or nerve involvement.  It is the deep intra-and inter-muscular scarring that is disabling.  Through-and-through or other wounds of the deep structure almost invariably cause scarring so that muscles pull against other muscles causing incoordination and loss of strength.  Prolonged exertion brings about fatigue and pain, thus interfering with function.  See 38 C.F.R. §§ 4.47-4.51, 4.54.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c).

Turning to the evidence of record, in November 2001, the Veteran was afforded a VA examination.  Pulmonary Function Studies conducted at that time were normal.  The Veteran denied dyspnea on exertion.  There was no indication of a respiratory disease.

There is a letter from the Veteran's private provider dated May 2003 which indicates the costochondritis is related to service; however, does not provide details of the level of severity of the disability.

The Veteran was afforded a VA examination in November 2008.  The Veteran reported that he gets various types of chest pain, due to a heart condition and a duodenal ulcer; however, the costochondritis pain was over his ribs area which got worse with exercise or weight lifting.  He was on no medication.  The Veteran's chest was tender over some costochondral areas when palpated.  There was a mild effect of this problem on chores, shopping and exercise.

The Veteran was afforded an additional VA examination in July 2013.  The Veteran indicated that he still has sharp pain on his anterior chest sometimes at rest and sometimes if he did any strenuous activity with his hands.  The examiner indicated that the Veteran had a non-penetrating muscle injury to Group XXI, muscles of respiration, thoracic muscle group.  The costochondritis did not affect muscle substance or function and muscle strength testing was normal.  There was no functional impact due to the muscle injury; however, he had tenderness to palpation at the costochondral junction of the right and left all along the sternum.  

In January 2016, the Veteran's representative, on a VA Form 646, indicated that he should be in receipt of a 10 percent to 20 percent disability rating for his costochondritis because of pain.  

The Veteran was afforded another VA examination in March 2016.  The examiner indicated that the Veteran had a non-penetrating muscle injury to Group XXI, muscles of respiration, thoracic muscle group.  The Veteran indicated that he had off and on anterior chest pain.  The costochondritis did not affect muscle substance or function and muscle strength testing was normal.  There was no functional impact due to the muscle injury.

VA treatment records indicate atypical chest pain in the Veteran's problem list.  An April 2009 VA treatment note indicates that the Veteran said he had occasional chest pain substernal but he denied shortness of breath.

Additional private and VA treatment records were reviewed with complaints and findings consistent with the evidence elucidated herein.

Initially, the Board notes that the Veteran's costochondritis disability is best considered under the Diagnostic Code for a muscle injury of Group XXI as there is no apparent respiratory or rib disability associated with his condition.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Under that code, a slight injury warrants a noncompensable evaluation.  A moderate injury warrants a 10 percent rating.  A moderately severe or severe injury warrants a 20 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5321.  

Turning to an evaluation of these facts, the Board notes that the Veteran's costochondritis has produced only subjective complaints of pain.  Thus, his costochondritis manifests in a slight muscle injury which does not warrant a compensable evaluation.  The record does not show medical evidence of arthritis, nor does it show a limitation of motion of any joint as a result of the Veteran's costochondritis.  The Board notes that pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss, but it itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Although the Veteran may experience pain in his chest, this symptom has not caused a functional impairment, nor has it risen to the level of severity associated with a compensable disability rating.  Accordingly, a compensable rating of the Veteran's costochondritis is not warranted at any time. 



ORDER

Entitlement to an initial compensable disability evaluation for costochondritis is denied.


REMAND

Unfortunately, additional remand is required in this instance.  

The Veteran was afforded a VA examination, most recently, in March 2016.  It's unclear if the ranges of motion provided consider when pain was exhibited or other functional limitations.  In addition, the Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59  provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  A new VA examination should be conducted consistent with the Court's interpretation of 38 C.F.R. § 4.59  in Correia.  The examiner must also indicate, as nearly as possible, the onset of the Veteran's radiculopathy.

The Veteran's VA treatment records were last associated with the claims file in April 2016.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In addition, VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

The Veteran's claim for entitlement to a TDIU prior to April 14, 2014 is inextricably intertwined with the issues remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records from the VAMC since April 2016 must be obtained and associated with the claims file.

2.  After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination of the spine to determine the manifestations and current level of severity of his service-connected back disability.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. Based on the examination and review of the record, the examiner should address the following: 

(a)  Provide findings as to the range of motion of the thoracolumbar spine, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

(b)  Indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

(c)  The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected back disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s) as well as the onset of any neurological impairment.  

3.  Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


